Citation Nr: 0304015	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to June 
1988.  He also served for unverified periods in the Army 
Reserves in 1991, 1992, and 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for the residuals of a right hand injury.  He 
subsequently perfected an appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in June 1996 and a Supplemental Statement of 
the Case (SSOC) in January 1997.

In September 1997, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in April 
2000, the RO issued an SSOC in which it continued to deny 
service connection for the residuals of a hand injury.

In October 2000, the Board again remanded this case to the RO 
for evidentiary development.  In August 2001, the RO issued 
another SSOC in which it continued to deny entitlement to 
service connection for the residuals of a hand injury.  The 
case was subsequently returned to the Board for further 
appellate review.

The Board subsequently undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  Once this development was completed, the 
Board issued a letter to the veteran in November 2002 
advising him of the additional evidence that would be 
considered in rendering a decision on his claim.  The Board 
further advised the veteran that he or his representative 
were free to submit additional evidence or argument in 
response to the new evidence obtained by the Board.  The 
veteran was informed that he had 60 days in which to respond 
to that letter.

No subsequent correspondence was received from the veteran.  
In January 2003, the veteran's accredited representative 
submitted a Hearing Memorandum indicating that his claims 
folder had been reviewed, and that it had been determined 
that no further evidence or argument was necessary.

In the February 1996 rating decision, the RO also denied 
entitlement to an increased evaluation for a left ankle 
disorder.  He subsequently expressed disagreement with that 
decision, and, in June 1996, the RO addressed that issue in 
the SOC.  Shortly thereafter, the RO increased the disability 
rating assigned for the veteran's left ankle disorder to 20 
percent.  Normally, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
However, a claimant is still required to perfect his appeal 
by submitting a timely Substantive Appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200, 20.202 (2002).  In 
this instance, the veteran did not list this issue on a VA 
Form 9 submitted in June 1996, nor did he provide testimony 
regarding this issue during a November 1996 personal hearing.  
Therefore, because the veteran did not submit a timely 
Substantive Appeal on this matter, this issue is not 
presently before the Board.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's current right hand disability was not incurred in 
or aggravated by service, nor is such a disability 
etiologically related to service.


CONCLUSION OF LAW

The veteran's current right hand disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that he was 
medically discharged from active service in 1988 due to 
chronic left ankle instability.  Thereafter, in April 1991, 
the veteran was medically examined for purposes of enlistment 
in the Army Reserve.  Examination revealed no abnormal 
findings with respect to his right hand.

On July 29, 1991, during active duty for training, the 
veteran sought treatment for a right hand/wrist injury.  He 
reported that he had fallen while holding a compass in his 
left hand, and that he had caught himself using his right 
hand.  He explained that he had been experiencing pain in his 
right hand since that time.  In reporting his medical 
history, the veteran indicated that, on July 18, 1991, he had 
injured his right hand when the hand had become jammed 
between two military cooking stoves he had been loading on a 
truck.  He indicated that he had not sought treatment at that 
time.  The veteran reported that, on July 28, 1991, he had 
again injured his right hand when he twisted it while 
carrying equipment.

Examination of the medial aspect of the right wrist showed +2 
edema, with tenderness on palpation.  The right wrist 
reportedly exhibited limited range of motion, with no 
deformity.  Further clinical evaluation revealed that the 4th 
and 5th metacarpals and adjacent carpal region of the right 
hand were tender, with moderate swelling.  The physician 
appeared to note that an X-ray had revealed no fracture.  The 
physician noted an assessment of a contusion of the right 
hand.   The examiner indicated that treatment called for 
Indocin, to be taken with food.  

A DD Form 689 (Individual Sick Slip), dated July 29, 1991, 
contains a notation in the "Remarks" section that the 
veteran had a broken wrist and that he was permitted only 
light use of his right hand.  The Form 689 was signed by the 
same physician who had diagnosed the veteran with a contusion 
of the right hand.  A DA Form 2173 (Statement of Medical 
Examination and Duty Status) contains a notation that the 
veteran had suffered a contusion of the right hand and wrist.  
It was also noted that the veteran had been on active duty 
for training with the Army Reserve from July 22, 1991, to 
August 2, 1991.

Thereafter, in August 1994, the veteran submitted an informal 
claim of entitlement to service connection for residuals of a 
right hand injury.  That same month, the RO received medical 
records from the VA Medical Center (VAMC) in Pittsburgh, 
which were dated from July 1993 to August 1994.  These 
records pertained primarily to treatment received for the 
left ankle.  

The RO also received medical records from Dr. L.G., which 
were dated from April 1993 to December 1993.  These records 
primarily reflect treatment received by the veteran for his 
back.  Included among these records is a Functional Capacity 
Evaluation Test, which includes a finding that the veteran 
had no restrictions with respect to hand motion.

In October 1994, the veteran underwent a VA examination.  He 
reported suffering a right hand injury in 1991, which he 
described as a fracture of the right middle finger 
metacarpal.  The veteran complained of ongoing pain, worse 
with activity and inclement weather, and a decrease in grasp 
strength.  Examination revealed that he could not touch the 
transverse palmar fold with his fingers, and that the thumb 
was noted not to approximate even closely.  The examiner 
indicated that he could palpate a right middle finger 
metacarpal bony mass, which protruded from the general volar 
surface.  The examiner noted a diagnosis of an injury to the 
right hand with status post fracture of the metacarpal middle 
finger.  A radiographic study obtained at that time for both 
hands was found to be normal, revealing no evidence of 
arthritis or fracture.

In December 1994, the RO received treatment records from the 
VAMC in Pittsburgh, which were dated from May 1994 to October 
1994.  In March 1996, the RO received additional records from 
this facility, which were dated from January 1995 to March 
1996.  These records primarily reflect treatment that the 
veteran received for his left ankle. 

In the February 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for the 
residuals of a right hand injury.  The veteran subsequently 
appealed that decision.

In November 1996, the veteran presented testimony at a 
personal hearing before a Hearing Officer at the RO in 
Pittsburgh.  He reported that he had injured his right hand 
in 1991 while stationed at Fort Pickett in Virginia.  The 
veteran testified that he had attempted to obtain his service 
medical records from the military hospital that had treated 
his right hand and from the National Personnel Records Center 
(NPRC) in St. Louis.  He stated that he had been told by 
these facilities that his reserve unit had his records.  The 
veteran stated that he had then called his unit but had been 
told by them that they did not have his records.  The veteran 
complained that his right hand lacked grip strength, that it 
affected his functional ability, and that he had a large lump 
on his hand due to a fracture.  When asked if he had been 
told, after his injury July 29, 1991, that he had fractured a 
bone in his right hand, the veteran did not report having 
been given that information.  He explained that treatment at 
that time included the use of an ace bandage and ice.  He 
also explained that his hand was not put in a cast but that 
he was given a sleeve/splint.

Later that month, the veteran submitted copies of his Army 
Reserve personnel records.  These records reflected orders, 
dated in June 1991, that he report for active duty for 
training for the period July 20, 1991, to August 3, 1991. 

Thereafter, the RO received a signed statement from a soldier 
who reported having been a member of the veteran's unit at 
Fort Pickett.  This individual reported that the veteran had 
injured his hand during annual training in 1991, and that he 
could recall that the veteran's hand had become swollen and 
had given him problems during the remaining period of 
training.

In September 1997, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to request that the veteran identify any additional 
relevant treatment records, and to obtain any medical records 
used by the United States Postal Service (USPS) in evaluating 
the veteran for employment.  The RO was also instructed to 
undertake further effort to obtain the veteran's service 
medical records.

Thereafter, in October 1997, the RO issued a letter to the 
veteran advising him of the contents of the Board's remand.  
The RO also advised the veteran to identify any health care 
providers who treated him for his claimed right hand injury, 
and to complete the enclosed authorization forms if he wished 
VA to obtain the records of that treatment on his behalf.

In November 1997, the RO requested any medical examination 
reports for the veteran from the USPS.  No response from USPS 
is of record.  In a January 1998 Report of Contact, it was 
noted that the veteran reported not having any additional 
evidence regarding his claim.

In January 1998, the RO received all available service 
medical records that had been located by the NPRC.  (The 
contents of these records were discussed above.)  It was 
noted that copies of the veteran's enlistment contract pages 
had been included to help verify his service with the Army 
Reserve.

A Report of Contact dated in January 1999 reveals that the 
veteran reported having no additional evidence to submit 
regarding his claim.

In the April 2000 SSOC, the RO continued to deny entitlement 
to service connection for the residuals of an injury to the 
right hand.  The claims folder was subsequently returned to 
the Board.

In September 2000, the Board once again remanded this case to 
the RO.  The Board instructed the RO to advise the veteran to 
identify any additional treatment records, and to provide the 
veteran with a VA examination.

In October 2000, the RO issued another letter advising the 
veteran to identify any health care providers who treated him 
for his claimed right hand injury, and to complete the 
enclosed authorization forms if he wished VA to obtain the 
records of that treatment on his behalf.  In February 2001, 
the RO also issued a letter advising the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), and of VA's responsibilities under that statute.

In February 2001, the veteran underwent another VA 
examination.  The examiner concluded that the veteran was 
experiencing early osteoarthritic changes of the thumb 
carpometacarpal joint with loss of somewhat opposition of the 
thumb.  The examiner also found that he had pain of the 
second carpometacarpal joint, which was causing decreased 
grip strength.  No evidence of motor or sensory deficits was 
found, however, and the examiner concluded that the veteran's 
symptoms were due to arthritis of the carpometacarpal joints 
of both the thumb and index finger.

The RO subsequently determined that the report of the 
veteran's February 2001 examination did not respond to all of 
the questions raised by the Board in its September 2000 
remand.  Therefore, the veteran was scheduled for another 
examination in June 2001 to be conducted by the same 
physician who had examined him in February 2001.

In the report of the veteran's June 2001 examination, it was 
noted that he had reported sustaining a fracture to the base 
of the right second metacarpal in 1991.  The examiner noted, 
however, that he had reviewed the service medical records and 
could not appreciate that.  During the examination, the 
veteran reported that he was still working for the post 
office as a truck driver and that he was able to grip the 
wheel.  Examination revealed no erythema, tenderness, warmth, 
or swelling, and no abnormal alignment of any digits.  The 
examiner found that there was some pain with forced wrist 
flexion.  The examiner once again concluded that the veteran 
had early osteoarthritic changes of the thumb carpometacarpal 
joint on the right hand with loss of opposition of the thumb.  
It was also noted that he had pain of the secondary 
carpometacarpal joint, which caused decreased grip strength.  
No evidence of sensory or motor deficits was found.  

The examiner concluded that there was no medical evidence in 
the claims folder that would support any etiology for the 
thumb carpometacarpal arthritis being associated with 
metacarpal fractures.  In regard to the index finger 
arthritis, the examiner determined that this was not the 
joint previously injured, and thus, there would be no 
evidence to support a diagnosis of a service connection for a 
metacarpal fracture.  The examiner explained that there is 
evidence that post-traumatic arthritis can develop in the 
hand, but that it is usually associated with bones that were 
broken, which was not the case here.  For these reasons, the 
examiner was of the opinion that the veteran's disabilities 
in his right thumb and right index finger were not the result 
of an in-service injury.

In the August 2001 SSOC, the RO continued to deny the 
veteran's claim of entitlement to service connection for the 
residuals of a right hand injury.  The claims folder was once 
again returned to the Board.

The Board subsequently determined that additional evidentiary 
development was required.  Specifically, the Board felt that 
further action should be take to obtain medical records in 
the possession of the USPS.  Therefore, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2) (2002)), a letter was 
issued to that agency requesting that all relevant records be 
forwarded directly to the Board.

In August 2002, the Board received the veteran's medical 
records from the USPS.  These records reflect that, in August 
1991 and September 1991, a physician determined that the 
veteran should not drive or use his right hand, but that it 
was "okay" for him to engage in light duty.

The Board then issued a letter to the veteran in November 
2002 advising him of the additional evidence that would be 
considered in rendering a decision on his claim.  The Board 
further advised the veteran that he or his representative 
were free to submit additional evidence or argument in 
response to the new evidence obtained by the Board.  The 
veteran was informed that he had 60 days in which to respond 
to that letter.

No subsequent correspondence was received from the veteran.  
In January 2003, the veteran's accredited representative 
submitted a Hearing Memorandum indicating that his claims 
folder had been reviewed, and that it had been determined 
that no further evidence or argument was necessary.

II.  Legal Analysis

A.  Preliminary matters - VCAA

As discussed above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
April 1996 SOC, the SSOCs issued in January 1997, April 2000, 
and August 2001, and correspondence from the RO, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, he 
has also been given notice that VA has a duty to assist him 
in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

In this regard, the Board notes the October1997 and October 
2000 letters in which the RO advised the veteran that he 
should identify any health care providers who treated him for 
his claimed disability, and that VA had a responsibility to 
obtain any relevant records that he identifies on his behalf.  
The Board also notes the February 2001 letter in which the RO 
advised the veteran of the enactment of the VCAA and of VA's 
responsibilities under that law.

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
record reflects that the RO has obtained the veteran's 
treatment records, and that he was provided with several 
compensation and pension examinations.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for the residuals of a right hand 
injury

The veteran is seeking entitlement to service connection for 
the residuals of a right hand injury.  He essentially 
contends that he injured his right hand while serving in 
active duty for training in the Army Reserve, and that his 
current right hand disability is the result of that injury.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic 
disabilities, such as arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service, and if the veteran 
has served for 90 days or more during a period of war or 
during peacetime service after December 31, 1946.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002; 38 
C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ADT) or injury 
incurred or aggravated while performing inactive duty for 
training (IADT).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002).  ADT includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2002).  Active military, naval, or air service 
includes any period of ADT during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2002).

At the outset of this discussion, the Board finds that the 
weight of the competent and probative evidence establishes 
that the veteran currently has right hand disability.  In 
this regard, we note the reports of his February 2001 and 
June 2001 VA examinations in which he was given a diagnosis 
of early osteoarthritic changes of the thumb carpometacarpal 
joint of the thumb and index finger.  Thus, the question that 
must be answered is whether that disability is the related to 
the veteran's military service, to include his service on 
active duty for training in the Army Reserve.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for the residuals of a 
right hand injury.  In essence, we conclude that his current 
right hand disorder was not incurred in or aggravated by 
military service, to include the period of active duty for 
training in July 1991 during which he apparently injured his 
right hand.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of the 
veteran's June 2001 VA examination.  In that report, the 
examining physician determined that the veteran's 
osteoarthritic changes in the thumb and index finger were not 
the result of his military service.  The examiner explained 
that the veteran's service medical records confirmed that his 
in-service injury in July 1991 was not a fracture, as it had 
been described on several occasions since, but was instead a 
contusion.  It was further explained that, although post-
traumatic arthritis can develop in the hand, it is usually 
associated with bones that have been broken, which was not 
the case here.  Moreover, the examiner noted that the 
veteran's service medical records also confirmed that his 
injury in the Army Reserve in July 1991 was not to the index 
finger or thumb, and that these were the only digits that 
currently displayed any disability.  For these reasons, the 
examiner concluded that the veteran's osteoarthritis of the 
index finger and thumb are not related to his military 
service.

The Board has considered the conclusion of the October 1994 
VA examiner, who described the veteran's current right hand 
problems as being residual to a fracture of the metacarpal of 
the middle finger of the right hand.  However, we find this 
opinion to be of no probative value because the examiner 
appears to have relied upon the erroneous assumption that the 
veteran had sustained a fracture during service.  The Board 
places much more probative value on the opinion of the June 
2001 VA examiner, who reviewed the veteran's claims folder 
and determined that the veteran did not sustain a fracture 
anywhere in his right hand during service.  For this reason, 
the examiner found that the veteran's current osteoarthritis 
was not related to his in-service injury.

The Board believes the opinion of the June 2001 VA examiner 
to be consistent with the information contained in the 
veteran's service medical records.  As noted above, these 
records are negative for any complaints or findings regarding 
a right hand injury during the veteran's initial period of 
active duty.  His service medical records do confirm that he 
injured his right hand while serving on ADT in July 1991 
after falling and catching himself, using his right hand.  He 
also reported at that time that, several days earlier, he had 
also injured his right hand when the hand had become jammed 
between two military cooking stoves he had been loading on a 
truck.  Examination revealed that the 4th and 5th metacarpals 
and adjacent carpal region of the right hand were tender, 
with moderate swelling.  The physician appeared to note that 
an X-ray had revealed no fracture.  The physician therefore 
noted an assessment of a contusion of the right hand.  
Although the examiner who first diagnosed this injury as a 
contusion appears to have referred to it in a subsequent 
medical report as a "broken hand", that injury was once 
again described as a contusion in another report.  Thus, the 
information contained in the veteran's service medical 
records appears to support the June 2001 VA examiner's 
finding that the veteran's July 1991 right hand injury was in 
fact a contusion, and not a fracture.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's current right hand disability was incurred in or 
aggravated by military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (old and new versions) and 38 C.F.R. 
§ 3.102, but we do not find that the evidence is in 
approximate balance so as to warrant its application.  
Accordingly, the claim of entitlement to service connection 
for the residuals of a right hand injury is denied.


ORDER

Entitlement to service connection for residuals of a right 
hand injury is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

